DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10252124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (USPN 7147569) in view of Fujimoto (US 2009/01 11605) and Glaser (USPN 8282504) further in view of Ashcraft (USPN 6261190).
Regarding claim 1, Tang et al. discloses a putter head having a striking surface 24 having a face center, a top surface extending rearwardly from the striking surface and having an alignment element. Tang et al. also discloses the club head having a width of 3 inches to 5 inches, a length of 3 inches to 5 inches wherein it is noted that the length can equal the width. If the width and length are 4 inches, the length times the width would be 16in2, which is inherently larger than 14 in2. Tang et al. further discloses the mass of the club head being 250 grams to 500 grams. Tang et al. does not disclose the volume of the club head or the alignment element having parallel edges perpendicular to the face center. Fujimoto discloses a putter having a striking wall and a central elongated member wherein the volume of the club head is 30 to 150cc (See Paragraph 0083). One having ordinary skill in the art would have found it obvious to have the above volume, as taught by Fujimoto, in order to optimize the weight of the club head. Tang et al. does not disclose the alignment element having a parallel and perpendicular indicator. Glaser discloses a club head having a parallel indicator section and perpendicular indicator in the form of a four-square alignment aid. Glaser also discloses a putter head having an alignment element with a guide line bisecting it and being parallel to the alignment element edges. Glaser notes that the alignment aid can be applied to different types of club heads. Tang et al. discloses an alignment aid on the top of a club head and Glaser also discloses an alignment aid on the top of the club head; therefore, one having ordinary skill in the art would have found it obvious to substitute the circular alignment aids for the square alignment aid since they both assist in aligning a golf ball with a club head. It would also be obvious to one having ordinary skill in the art to make the alignment aid of Glaser the same size of Tang et al., in order to assist in aligning a golf ball with a club head. Tang et al., Fujimoto, and Glazer do not disclose the alignment aid being grooved. Ashcraft discloses a putter head having an alignment aid that forms a square having a guide line parallel to the alignment element edges bisecting the alignment element (See Figure 6B). Figure 3 show the same guide element as in Figure 6 denoted as element 56 in which Ashcraft notes as being grooved. Ashcraft also notes that the alignment aid can be casted or machined with paint added thereafter or be a decal or sticker (See Column 3, lines 11 through 19). Casting or machining the alignment aid implies that the alignment aid is grooved or raised on the surface of the putter head. Regardless of the form, the alignment aid assists in aligning and putting the golf ball. One having ordinary skill in the art would have found it obvious to have the alignment aid in any form, including grooved, as taught by Ashcraft, in order to assist in aligning a putter with a golf ball and hole.
Regarding claim 2, Tang et al. discloses the height of the internal portion of the sole to the internal portion of the top wall being 0.1 to 1.5 inch (See Paragraph bridging columns 4 and 5).
Regarding claim 4, see the above regarding claim 1.
Regarding claim 5, Tang et al. discloses the inertia about the vertical axis being 3750 g*cm2 to 4200 g*cm2.
Regarding claim 6, see the above regarding claim 5.
Regarding claim 7, Tang et al. discloses the top surface being planar.
Regarding claim 8, Glaser discloses the alignment element having a geometric center that lies in a virtual vertical plane that is generally perpendicular to the striking surface and passes through the face center.
Regarding claim 11, see the above regarding claim 1. In addition, Tang et al. discloses a hollow portion between the top surface and the sole wall.  Glaser also discloses the edges of the alignment element being a pair of parallel edges perpendicular to the striking face center. 
Regarding claim 13, see the above regarding claim 1.
Regarding claim 15, see the above regarding claim 1.
Regarding claim 16, see the above regarding claim 5.
Regarding claim 17, see the above regarding claim 8.
Regarding claim 18, see the above regarding claim 1. In addition, Tang et al. and Glaser discloses a first and second alignment element on the top surface.
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.
Applicant argues the Glaser does not discloses printed or graphic indicia nor is it perpendicular to the striking face and that Fujimoto does not provide motivation for combining with Tang et al. due to Tang et al.’s large footprint.  The examiner disagrees.
With respect to Glaser, it should be noted that the claims presented by the applicant does not require the indicia or graphic to be printed thereon. Glaser was use to mere show an alignment element having parallel element edges and a guide line parallel to the alignment element edges and laterally bisecting the alignment element.  Glaser further notes that it can be applied to other types of club heads (See Column 4, lines 40 through 57). If substituting the indicia of Glaser for the indicia of Tang et al., the indicia would be flat and perpendicular to the striking face. Further, Ashcraft teaches a grooved alignment element.  For this reason, argument is not persuasive.
The test for obvious is not if the combination is physically combinable, but what the teaching would suggest to one of ordinary skill in the art.  With respect to Fujimoto, Fujimoto teaches the benefits of having a volume of 30 to 150cc.  The hypothetical length to width product taught by Tang et al. was assuming a club head had a length and width of 4 inches each.  One skilled in the art would recognize that the length and width can be 3 inches and 5 inches respectively or any other combination within the 3 to 5 inches range for both the length and width.  Further, Fujimoto discloses the length of the putter being 30 to 100mm, which equates to 1.18 to 3.94 inches (See Paragraph 0064).  The footprints of both Tang et al. and Fujimoto would be in the same realm.  Therefore, argument is not persuasive.
	In light of applicant’s arguments and amendments, the above rejection has been furnished.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711